Citation Nr: 0105803	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-21 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of 
vasectomy.

2.  Entitlement to an increased initial rating for keloid 
scars of the head, face, and neck, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased initial rating for keloid 
scars of chest, left foot, right hip, groin, and left axilla, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased initial rating for lumbar 
spine injury, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased initial rating for right knee 
injury, currently evaluated as 10 percent disabling. 

6. Entitlement to an increased initial rating for bronchitis, 
currently evaluated as noncompensable.

7. Entitlement to an increased initial rating for right 
shoulder injury, currently evaluated as noncompensable.

8. Entitlement to an increased initial rating for right hand 
injury, currently evaluated as noncompensable.

9. Entitlement to an increased initial rating for right wrist 
injury, currently evaluated as noncompensable.

10.  Entitlement to an increased initial rating for right 
ankle injury, currently evaluated as noncompensable.

11.  Entitlement to an increased initial rating for residuals 
of pelvic injury, currently evaluated as noncompensable.

12.  Entitlement to an increased initial rating for 
pseudofolliculitis barbae, currently evaluated as 
noncompensable.

13.  Entitlement to an increased initial rating for 
depression, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to December 
1998.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the North Little Rock, 
Arkansas Department of Veterans Affairs (VA) Regional Office 
(RO).  In a June 1999 rating decision, the RO denied service 
connection for residuals of a vasectomy, residuals of pelvic 
injury, and pseudofolliculitis barbae; granted service 
connection for lumbar spine injury and keloid scars assigning 
10 percent disability evaluations to both; and granted 
service connection for bronchitis, depression, right knee 
injury, right hand injury, right wrist injury, and right 
ankle injury assigning noncompensable evaluations.  In an 
August 1999 rating decision, the RO granted service 
connection for a right shoulder injury and assigned a 
noncompensable evaluation.  

The veteran and his representative appeared before a hearing 
officer at a hearing at the RO in August 1999.  In a 
September 1999 hearing officer's decision,  it was determined 
that there were clear and unmistakable errors in the June 
1999 rating decision.  In correcting such, the RO granted 
service connection for residuals of pelvic injury and 
pseudofolliculitis barbae assigning noncompensable 
evaluations, and assigned a 10 percent evaluation for right 
knee injury.  A separate 10 percent evaluation was also 
granted for keloid scars of the facial area and neck.  The 
veteran appealed these decisions.


REMAND

The Board notes that the veteran, in various statements and 
at his August 1999 hearing, stated that his disabilities have 
worsened.  The Board notes that the most recent VA 
examination was in June 1999.  At that time, specialty 
examinations for the veteran's various disabilities other 
than mental disorder, were not conducted.  VA's duty to 
assist a claimant includes obtaining an examination and 
opinion in order to determine the nature and extent of the 
veteran's disability.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5102-7).

Additionally, the veteran also testified that he had applied 
for VA Chapter 31 Vocational Rehabilitation benefits and 
Social Security Administration benefits.  The veteran's VA 
Vocational Rehabilitation folder is not of record.  
 
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
dermatological examination to determine 
the nature and extent of the veteran's 
keloid scars and pseudofolliculitis 
barbae.  The claims file must be made 
available to the examiner and the 
examination report should reflect that 
the claims file was reviewed.  The 
examiner should identify all symptoms 
that are related to the veteran's 
service-connected keloid scars and 
pseudofolliculitis barbae.  The examiner 
is also requested to indicate whether the 
scars are superficial, poorly nourished, 
have repeated ulceration, are tender and 
painful on objective demonstration, or 
limit the function of any part.  If the 
keloid scars result in limitation of 
function of any part, that limitation 
should be fully described.  A complete 
rationale should be provided for any 
opinion offered.

2.  The veteran should be afforded a VA 
pulmonary examination to determine the 
nature and extent of the veteran's 
bronchitis.  The claims file must be made 
available to the examiner and the 
examination report should reflect that 
the claims file was reviewed.  All 
special studies including complete 
Pulmonary Function Tests to include 
FEV/FVC/DLCO evaluations should be 
performed. The examiner should identify 
all symptoms that are related to the 
veteran's service-connected bronchitis.  
A complete rationale should be provided 
for any opinion offered.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of the veteran's lumbar 
spine, right shoulder, right wrist, right 
hand, right knee, right ankle, and pelvic 
injury disabilities.  The claims file 
must be made available to the examiner 
and the examination report should reflect 
that the claims file was reviewed.  All 
indicated studies should be performed and 
all findings reported in detail. The 
examiner should identify all symptoms 
that are related to the veteran's 
service-connected lumbar spine, right 
shoulder, right wrist, right hand, right 
knee, right ankle, and pelvic injury, 
including setting forth in degrees of 
excursion any limitation of motion of any 
affected joints.  The examiner is also 
requested to:  (1) Express an opinion as 
to whether pain that is related to the 
veteran's service-connected lumbar spine, 
right shoulder, right wrist, right hand, 
right knee, right ankle, and pelvic 
injury could significantly limit the 
functional ability of any affected joints 
during flare-ups, or when the joints are 
used repeatedly over a period of time, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; (2) determine whether 
as a result of the service-connected 
lumbar spine, right shoulder, right 
wrist, right hand, right knee, right 
ankle, and pelvic injury, any affected 
joints exhibit weakened movement, excess 
fatigability, or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner is 
unable to offer an opinion with respect 
to whether or not these factors result in 
additional loss of range of motion, it 
should be so stated.  A complete 
rationale should be provided for any 
opinion offered.

4.  The veteran should be afforded a VA 
psychiatric examination by a Board-
certified specialist, if available, to 
determine the nature and extent of the 
veteran's service-connected depression.  
All necessary tests and studies should be 
accomplished and all clinical 
manifestations reported in detail.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner should 
report a multi-axial diagnosis 
identifying all current psychiatric 
disorders and offer an opinion of the 
extent to which the veteran's service-
connected depression interferes with his 
ability to establish and maintain 
relationships, as well as any reduction 
in reliability and productivity.  An 
opinion should also be offered as to the 
extent to which the depression interferes 
with the veteran's ability to obtain and 
retain gainful employment.  The examiner 
should indicate the veteran's overall 
psychological, social and occupational 
functioning using the Global Assessment 
of Functioning (GAF) Scale provided in 
the Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed. (DSM-IV) and 
assign a GAF score that reflects the 
veteran's impairment due to his 
depression.  A complete rationale should 
be given for all opinions and conclusions 
expressed.

5.  The veteran should be afforded a VA 
genitourinary examination to determine if 
there are any current residuals of an 
inservice vasectomy.  The claims file 
must be made available to the examiner 
for review and the examination report 
should reflect that such review was 
accomplished.  All indicated tests and 
studies should be accomplished and all 
findings reported in detail.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that there are any currently 
manifested residuals of an inservice 
vasectomy, and, if so, identify the 
residuals.  A complete rationale for all 
opinions offered should be provided.

6.  The RO should obtain the veteran's VA 
Vocational Rehabilitation and Counseling 
(VR&C) folder and associate it with the 
claims folder.

7.  The RO should contact SSA and request 
copies of the veteran's SSA records, 
including all medical records, regarding 
any determination that has been made 
concerning the veteran's employability.  

8.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
issues on appeal. 

9.  If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
both he and his representative should be 
provided a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




